Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 2, 2019

                                      No. 04-19-00136-CV

                        IN THE INTEREST OF J.M.L.T., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00621
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The reporter’s record was due March 18, 2019, but was not filed. On March 25, 2019,
the court reporter filed a notification of late record requesting an extension of time. After
consideration, we GRANT the court reporter’s requested extension and ORDER the court
reporter to file the reporter’s record in this court on or before April 8, 2019. The court reporter
is reminded that this is an accelerated appeal of an order terminating the appellant’s parental
rights which must be disposed of by this court within 180 days of the date the notice of appeal is
filed. See TEX. R. JUD. ADMIN. 6.2. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court